DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 38 and 45 amended by Applicant in the reply filed 6/20/2022.  Claims 1-72 are pending.  Claims 54, 56 and 59-71 are withdrawn.
Claims 1-2, 4-5, 7-30, 34-35, 39-40, 42-45, 47-51, 55, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman et al (“Titanium Molybdate Gels as Matrix of 99Mo/99mTc Generators” submitted with the IDS filed 2/21/2020) in further view of Jonsson (US 4,440,729 submitted in the IDS filed 10/22/2020) and in further view of Evans (US 4,280,053 submitted in the IDS filed 7/23/2018).
Claims 3 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1 and in further view of Scadden (Scadden et al (“Radiochemistry of Molybdenum”, National Academy of Sciences, 1960, pp. 1-38 submitted in the IDS filed 10/22/2020).
Claims 6 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1 and in further view of Bennett (US 5,802,438 submitted in the IDS filed 10/22/2020).
Claims 31-33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1 or 34 and in further view of Courty et al (US 4,141,861 submitted in the IDS filed 10/22/2020).
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson and Evans as applied to Claim 35 and in further view of Jones et al (US 6,136,740 submitted in the IDS filed 10/22/2020).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 40, and in further view of Nakahara et al (US 2010/0183045).
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1, and in further view of Fukushima et al (US 2005/0156144 submitted in the IDS filed 10/22/2020).

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. 
Applicant argues at Page 11 that Monroy-Guzman discusses a gel and Applicant’s process creates crystalline Ti-Mo as opposed to a gel.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the titanium-molybdate produced by the process is crystalline) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Monroy-Guzman and Evans references are not properly combinable as Applicant’s process is not taught or suggested by Evans because it discloses dissolving MoO3 and Applicant’s process starts with Mo metal.  This argument is unpersuasive as arguing against Evans individually for the differences from the invention and not to the combination of Monroy-Guzman and Evans.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the obviousness rejection is in view of Jonsson which is relevant for disclosing that MoO3 is obtainable from metal molybdenum dissolved by acid recovered from tungsten filament production with the advantage that recovery of commercially valuable molybdenum is facilitated and the environmental problem caused by molybdenum can be solved in a profitable manner.
The Office maintains that it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Monroy-Guzman who uses MoO3 to prepare titanium molybdates where the method further comprises dissolving molybdenum core wires to obtain the MoO3 since it facilitates improved economy and environmental effects.
Applicant further argues at the bottom of Page 12 that Johnson does not teach or suggest the generation of any Mo alloy such as titanium molybdate.  Applicant further argues that the temperature profile in Jonsson would not work for Applicant’s process as a slow temp ramp rate would not completely dissolve targets of metal Mo material and would form molybdic acid which would not work for a generator.  Applicant further argues that Jonsson produces molybdic acid which would not work for a generator.  
Again, the argument is unpersuasive because they are not directed to the combination of Jonsson with Monroy-Guzman or Evans but instead against Jonsson alone.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combination of the prior art Monroy-Guzman, Evans, and Jonsson. Monroy-Guzman discloses a method for producing a titanium-molybdate from MoO3.  The Office maintains that it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Monroy-Guzman who uses MoO3 to prepare titanium molybdates where the method further comprises dissolving molybdenum core wires to obtain the MoO3 since it facilitates improved economy and environmental effects.
Further regarding molybdic acid, the Office notes that, as presented in the rejection, Jonsson further discloses a method converting molybdic acid to MoO3.
Applicant further argues in the Remarks at Pages 13-14 against the obviousness rejections of dependent claims 3, 6, 31-33, 36-38, 41, 46, 52-53, and 72 for the same reasons as the independent claims.  Since the arguments with respect to the independent claims are unpersuasive, the rejections of the dependent claims are maintained for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-30, 34-35, 39-40, 42-45, 47-51, 55, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman et al (“Titanium Molybdate Gels as Matrix of 99Mo/99mTc Generators” submitted with the IDS filed 2/21/2020) in further view of Jonsson (US 4,440,729 submitted in the IDS filed 10/22/2020) and in further view of Evans (US 4,280,053 submitted in the IDS filed 7/23/2018).
	First, “metal molybdenum material” is interpreted to refer to the materials where the normal definition of “metal” is applied to describe the molybdenum material.  “Metal” molybdenum would therefore encompass metal alloys which are mixtures of metallic elements.  “Metal” molybdenum would therefore not broadly encompass molybdenum materials that contain molybdenum atoms in chemical compounds such as the molybdate ion or molybdenum oxide.
Regarding Claim 1, Monroy-Guzman discloses a method for producing a titanium-molybdate (Ti-Mo) for a molybdenum-99/technetium-99m (Mo-99/Tc-99m) generator comprising:  
(1) dissolving MoO3 in NH4OH to form a molybdate solution and adjusting the pH to 4.5 by adding HCl and adding the molybdate solution dropwise to a solution containing TiCl3 or TiCl4 dissolved in HCl to provide a Ti-Mo composition; 
(2) adjusting the pH of the Ti-Mo gel with NH4OH; and drying and crushing the resulting gel; and
(3) irradiating the Ti-Mo gel (see Page 11-12, Experimental Section).  
	Monroy-Guzman does not specifically disclose a method where a metal molybdenum material is reacted in liquid medium with a first acid.  Monroy-Guzman further does not specifically disclose the method precipitating a plurality of particulates.
Regarding reacting a metal molybdenum material with acid, Jonsson discloses that when molybdenum metal is dissolved by nitric acid and sulfuric acid the molybdenum is dissolved as molybdic acid (see Col 1, Ln 51-60).  Jonsson further discloses the molybdic acid converted to MoO3 (see Col 5, Ln 20-23).  Jonsson further discloses that the method offers possibility to recover molybdenum in a simple manner from consumed process acid from tungsten filament production (See Col 1, Ln 15-25 and Col 2, Ln 61-64).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Monroy-Guzman where the MoO3 is obtained by dissolving metal molybdenum from tungsten filament coils with acids as disclosed by Jonsson to make the production of the Ti-Mo from a source of molybdenum that is economical and less wasteful.
Regarding particulates, Evans discloses a method for producing a metal-molybdate technetium-99m (Tc-99m) generator comprising:  (1) mixing solutions containing molybdate (i.e. a Mo composition) and zirconium salts or salts of other cations (i.e. metal source) in strongly acidic solution; (2) increasing the pH of the solution by addition of an alkali to precipitate the metal molybdate.  Evans further discloses that the molybdate precipitates are particles (see Abstract and Examples).  Evans further discloses that the particles can be packed in finely divided form into a column as a generator (see Abstract) and where the generator is convenient and simple to use (see Col 2, Ln 38-42).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a Tc-99m generator as disclosed by Monroy-Guzman where the Ti-Mo is precipitated as particles as disclosed by Evans so it can be packed into a column for convenience and ease of use. 
Regarding Claims 2 and 4, Jonsson discloses a method comprising a nitric acid and sulfuric acid (i.e. mineral acids).
	Regarding Claim 5, Jonsson discloses a method comprising water (see Col 1, Ln 11).
	Regarding Claim 7, Jonsson discloses a method where reacting the metal Mo material subjects the material to an oxidation and a dissolution (see Col 2, Ln 23-34).
	Regarding Claim 8, Monroy-Guzman discloses a method where MoO3 is dissolved (see Page 11, Experimental Section).
Regarding Claim 9, Jonsson discloses a method for chemical dissolution of molybdenum comprising acid dissolving molybdenum where heat is removed from the reaction because the reaction is exothermic and NO2 gases generated from the reaction with nitric acid can react with oxygen and condense as nitric acid (see Col 1, Ln 50-60 and Col 6, Ln 3 to Col 7, Ln 15).
Regarding Claims 10-14, Jonsson discloses that a temperature of 50°C is desirable for maintaining reaction velocity (see Col 7, Ln 16-43).
Regarding Claim 15, Jonsson also discloses that temperatures between 30°C and 40°C is the best condition for promoting the reforming of nitric acid (see Col 7, Ln 37-40).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention perform a method to prepare the metal molybdate gel with a step for acid dissolving metal molybdenum as disclosed in Evans, Jonsson, and Evans where the temperature is maintained between 30°C and 40°C if preventing NO2 generation is more desired than reaction velocity for environmental reasons.
Regarding Claims 16-17, Evans discloses a method where the reagents are combined and precipitation is performed with constant stirring (i.e. mechanical agitation) (see Col 3, Ln 21 and Col 5, Ln 10-18).
	Regarding Claims 18-19, Monroy-Guzman discloses a method where the titanium source is TiCl3 or TiCl4 (see Page 11, Experimental Section).
	Regarding Claim 20, Monroy-Guzman discloses a method where the molybdate solution is added to the titanium chloride solution (see Page 11, Experimental Section).  However, it has been held that absent unexpected results it is obvious to change the order of adding ingredients.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Monroy-Guzman, Jonsson, and Evans where the molybdate solution and titanium chloride solution are added in any order including the titanium chloride to the molybdate solution absent evidence of unexpected results.
	Regarding Claim 21, Monroy-Guzman discloses a method where the molar ratio of the Ti:Mo is 1:2 to 2:1 (see Page 12, ¶2 and Table 1, Series B).
	Regarding Claim 22, Monroy-Guzman discloses combining the molybdate solution to the titanium source in the form of drops (see Page 11, Experimental Section)
	Regarding Claim 23, Monroy-Guzman further discloses adding HCl to adjust the pH of the molybdate solution (see Page 12 ¶1).  Monroy-Guzman also discloses a method where the titanium chloride is dissolved in water and HCl and further diluted in HCl (see Page 12, ¶1). 
	Regarding Claims 24-25, Monroy-Guzman discloses adjusting the pH with HCl (see Page 11-Page 12, Experimental Section).
Regarding Claim 26, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Monroy-Guzman, Jonsson, and Evans where the combination of molybdate solution and titanium chloride solution and HCl are added in any order including the titanium chloride to the molybdate solution absent evidence of unexpected results.
Regarding Claim 27, Evans discloses a method where the molybdate salt solution and metal salt solution are combined in a strongly acidic solution (see Col 3, Ln 40).  Evans also discloses the alternative method in the examples where an acidic solution with pH of 1 is added to a molybdate solution with higher pH to precipitate the metal molybdate particles (see Examples 1 and 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method to prepare the metal molybdate gel with a step for combining the salt solutions in strong acid solution as disclosed in Monroy-Guzman, Jonsson, and Evans where the pH of the mixture is 1 since this solution keeps the ions in solution until precipitation as suggested by Evans.
Regarding Claim 28, Evans also discloses the alternative method where the where an acidic solution with pH of 1 is added to a molybdate solution with higher pH of 4 to 5.5 to precipitate the metal molybdate particles (see Examples 1 and 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method to prepare the metal molybdate gel with a step for precipitating by gradually increasing the pH by adding alkali as disclosed in Monroy-Guzman, Jonsson, and Evans where adjusting the pH is 4 or 5.5 since this pH precipitates the metal molybdate as suggested by Evans.
Regarding Claim 29, Monroy-Guzman discloses a method comprising adjusting pH with ammonium hydroxide (see Page 12, ¶2).
	Regarding Claim 30, Evans discloses precipitating the molybdate by gradually increasing the pH of the solution by the addition of ammonium hydroxide (see Col 3, LN 40-42).  Monroy-Guzman discloses a method where reagents are combined by dropwise introduction (see Page 11, Experimental Section).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the metal molybdate by gradually increasing the pH with an alkali as disclosed by Monroy-Guzman, Jonsson, and Evans where the ammonium hydroxide is added dropwise as a typical method for gradually adding ingredients.
Regarding Claim 34, Monroy-Guzman discloses the method where the Ti-Mo gel is dried (i.e. separated from the liquid medium) (see Page 12, ¶2).  Evans further discloses a method where separating comprises filtering to retain the particles (see Col 5, Ln 11-20).
Regarding Claim 35, Evans discloses a method where separating comprises filtering to retain the particles (see Col 5, Ln 11-20).
	Regarding Claim 39, Monroy-Guzman discloses the Ti-Mo gel subjected to heat energy to dry using an infrared lamp at 40-60 °C (see Page 12, ¶2).
	Regarding Claim 40, Monroy-Guzman discloses the method where the Ti-Mo gel is dried using an infrared lamp (see Page 12, ¶2).
	Regarding Claims 42-43, Monroy-Guzman discloses the Ti-Mo gel where comprising crystalline ammonium chloride in the pores of a matrix (see Page 15, Effect of gel washing and Figure 2).
Regarding Claim 44, Monroy-Guzman discloses the Ti-Mo gel crushed in an agate mortar (i.e. milled) (see Page 12, ¶2).
	Regarding Claim 45, Monroy-Guzman discloses the Ti-Mo gel subjected to heat to dry (see Page 12, ¶2).
	Regarding Claims 47-48, Evans discloses a method where the particles are sieved to a size between 150-500 µm before packing into the generator.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the process for producing metal molybdate gel as disclosed by Monroy-Guzman, Jonsson, and Evans where milling produces a particle in the range of 150 µm to 500 µm to make the particle suitable for loading into the column of a generator. 
	Regarding Claim 49, Monroy-Guzman discloses washing the Ti-Mo gel (see Page 12, ¶2).
	Regarding Claim 50, Monroy-Guzman discloses a method comprising drying the Ti-Mo gel (see Page 12, ¶2).
	Regarding Claim 51, Monroy-Guzman discloses a method comprising irradiating the Ti-Mo (see Page 12, ¶3).
	Regarding Claim 55, the claim limitations are met as applied above in Claim 1.  Further regarding oxidizing, Jonsson discloses that dissolving molybdenum with acid produces molybdenum in solution as an H2MoO4 (i.e. oxidized).
	Regarding Claim 57, the claim limitations are met as applied above in Claim 1.  
	Regarding Claim 58, the claim limitations are met as applied above in Claim 1.  

Claims 3 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1 and in further view of Scadden (Scadden et al (“Radiochemistry of Molybdenum”, National Academy of Sciences, 1960, pp. 1-38 submitted in the IDS filed 10/22/2020).
As applied to Claim 1, Monroy-Guzman, Jonsson, and Evans disclose a method for preparing a titanium molybdate comprising reacting a metal molybdenum material in a liquid medium with a first acid producing a Mo composition, MoO3, and dissolving the MoO3 to produce a molybdate salt solution and combining the Mo composition with a titanium source to produce a Ti-Mo composition; and pH adjusting the metal-Mo composition with an alkali to precipitate a plurality of metal-Mo particulates.
	Regarding Claims 3 and 72, 
Scadden discloses dissolving metallic molybdenum with dilute nitric acid, warm aqua regia (i.e. nitric acid and hydrochloric acid), or hot concentrated sulfuric acid which produces solutions with molybdenum in solution as an oxygenated anion (i.e. molybdate) (see Page 2, Bottom).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Monroy-Guzman, Jonsson, and Evans where a warm aqua regia (i.e. a nitric acid and hydrochloric acid is used to dissolved the metallic molybdenum, as disclosed by Scadden, as the mere substitution of one known equivalent for dissolving molybdenum for another with a reasonable expectation that the warm aqua regia would dissolve the molybdenum as suggested by Scadden.

Claims 6 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1 and in further view of Bennett (US 5,802,438 submitted in the IDS filed 10/22/2020).
As applied to Claim 1, Monroy-Guzman, Jonsson, and Evans disclose a method for preparing a titanium molybdate comprising reacting a metal molybdenum material in a liquid medium with a first acid producing a Mo composition, MoO3, and dissolving the MoO3 to produce a molybdate salt solution and combining the Mo composition with a titanium source to produce a Ti-Mo composition; and pH adjusting the metal-Mo composition with an alkali to precipitate a plurality of metal-Mo particulates.
Regarding Claim 6, Monroy-Guzman, Jonsson, and Evans do not specifically disclose a molar ratio of the Mo material to the first acid in the range of 0.1:1 to about 10:1.
Bennett discloses a method for generating crystalline 99Mo comprising a step of dissolving 99Mo metal in an oxygen-containing primary solvent (acid) including HNO3, H2SO4, or H2O2 (see Col 16, Ln 4-25).  Bennett further discloses the method where dissolving the acid comprises a 6-9M HNO3 and where the weight ratio of the metal and primary solvent is from 1-5 : 1-25 (see Col 16, Ln 22).  Bennett therefore discloses a method comprising dissolving molybdenum metal where the molar ratio of the metal Mo to the acid is in a range overlapping with 0.1:1 to about 10:1.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the titanium molybdate with a step for dissolving metal molybdenum as disclosed by Monroy-Guzman, Jonsson, and Evans where the molar ratio of metal Mo and acid is in any range overlapping with Bennett’s molar ratio including the claimed range and expect to be able to dissolve the metal molybdenum and produce a molybdenum solution.
Regarding Claims 52, Bennett further discloses production of Mo-99 materials by irradiating Mo-99 metal which is subsequently converted to MoO3-99 (see Col 13, Ln 28-30).  Evans discloses a method where irradiated MoO3 is dissolved to form the molybdate (see Col 3, 17-18). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the titanium molybdate with a step for irradiating the metal molybdenum as disclosed by Monroy-Guzman, Jonsson, and Evans since it produces irradiated MoO3 which can be used for forming the Mo99 generator molybdate.
Regarding Claim 53, Bennett further discloses a method where the 99Mo is generated by irradiating a circular metal molybdenum target which is circular in configuration and has the thickness of 5-50 mm and diameter of 5-20 mm (i.e. discs or tubules) (see Col 14, Ln 12-15). 

Claims 31-33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1 or 34 and in further view of Courty et al (US 4,141,861 submitted in the IDS filed 10/22/2020).
As applied to Claim 1, Monroy-Guzman, Jonsson, and Evans disclose a method for preparing a titanium molybdate comprising reacting a metal molybdenum material in a liquid medium with a first acid producing a Mo composition, MoO3, and dissolving the MoO3 to produce a molybdate salt solution and combining the Mo composition with a titanium source to produce a Ti-Mo composition; and pH adjusting the metal-Mo composition with an alkali to precipitate a plurality of metal-Mo particulates.
As applied to Claim 34, Evans further discloses a method where separating comprises filtering to retain the particles.
Monroy-Guzman, Jonsson, and Evans are silent with respect to a temperature of the metal-Mo composition before precipitating and before filtering.
Regarding Claims 31-33, Courty discloses a method for producing an iron and molybdenum gel comprising reacting a solution of ferric salts and soluble molybdate (see Col 2, Ln 34-37).  Courty further discloses a method where the temperature of the mixture is maintained between 0 and 15°C (see Col 4, Ln 15-22).  Courty suggests that the process comprising mixing at the temperature between 0°C and 15°C produces a homogeneous product and avoids suspended solid particles of MoO3 (see Col 4, Ln 11-22 and Col 7, Ln 43-55).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method to prepare the metal molybdate gel with a step for precipitating the metal molybdate gel as disclosed in Monroy-Guzman, Jonsson, and Evans where the temperature throughout precipitation is in any workable or optimum range overlapping with 0 to 15°C as disclosed by Courty including 3 to 10°C and expect to produce a homogeneous metal molybdate gel particles.
Regarding Claim 38, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method to prepare the metal molybdate gel with a step for precipitating the metal molybdate gel as disclosed in Monroy-Guzman, Jonsson, and Evans where the temperature throughout precipitation is in any workable or optimum range overlapping with 0 to 15°C as disclosed by Courty including 3 to 10°C and expect to produce a homogeneous metal molybdate gel.  It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method to prepare the metal molybdate gel with a step for separating after precipitating the metal molybdate gel as disclosed in Monroy-Guzman, Evans, and Jonsson where there is no change in temperature after precipitation to simplify the process and expect to produce a homogeneous metal molybdate gel particles.

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson and Evans as applied to Claim 35 and in further view of Jones et al (US 6,136,740 submitted in the IDS filed 10/22/2020).
As applied to Claim 35, Monroy-Guzman, Jonsson, and Evans disclose a method for preparing a titanium molybdate comprising reacting a metal molybdenum material in a liquid medium with a first acid to provide a molybdate salt solution, combining the molybdate salt solution with a titanium source to provide a Ti-Mo composition; pH adjusting the metal-Mo composition with an alkali to precipitate a plurality of Ti-Mo particulates and wherein the Ti-Mo particulates are separated with a filter to retain at least most of the metal-Mo particulates.
Evans discloses filtering with a Buchner funnel (see Example 1).  However, Monroy-Guzman, Jonsson, and Evans do not specifically disclose where the filter is a metal filtering surface.
	Jones discloses a method for making an inorganic particulate material comprising a step of separating an aqueous medium and acid from suspended particles by vacuum filtering rapidly in a stainless-steel Buchner funnel (see Col 7, Ln 3-14).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method to prepare the metal molybdate gel with a step for filtering to separate the metal-Mo particulates from the liquid medium as disclosed in Monroy-Guzman, Jonsson, and Evans where the Buchner funnel comprises a stainless steel as disclosed in Jones and expect the stainless steel to be able to separate the particles from the aqueous medium as in Jones.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 40, and in further view of Nakahara et al (US 2010/0183045).
As applied to Claim 40, Monroy-Guzman, Jonsson, and Evans disclose a method for preparing a titanium molybdate comprising reacting a metal molybdenum material in a liquid medium with a first acid producing a Mo composition, MoO3, and dissolving the MoO3 to produce a molybdate salt solution and combining the Mo composition with a titanium source to produce a Ti-Mo composition; pH adjusting the metal-Mo composition with an alkali to precipitate a plurality of metal-Mo particulates, and drying the Ti-Mo at 40-60°C using an infrared lamp.
Monroy-Guzman, Jonsson, and Evans do not specifically disclose the wavelength of the infrared lamp.
Nakahara discloses a substrate temperature measuring apparatus comprising a heating source that heats a substrate where the heat source comprises an infrared lamp with a wavelength of 700 nm or more (see [0027] and [0029]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method to prepare the titanium molybdate gel as disclosed in Monroy-Guzman, Jonsson, and Evans where the infrared heat lamp is in any working or optimum range overlapping with 700 nm or more as disclosed by Nakahara including the claimed range since this wavelength provides heat to substrates from the infrared lamp as suggested by Nakahara.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroy-Guzman, Jonsson, and Evans as applied to Claim 1, and in further view of Fukushima et al (US 2005/0156144 submitted in the IDS filed 10/22/2020).
As applied to Claim 1, Monroy-Guzman, Jonsson, and Evans disclose a method for preparing a titanium molybdate comprising reacting a metal molybdenum material in a liquid medium with a first acid producing a Mo composition, MoO3, and dissolving the MoO3 to produce a molybdate salt solution and combining the Mo composition with a titanium source to produce a Ti-Mo composition; and pH adjusting the metal-Mo composition with an alkali to precipitate a plurality of metal-Mo particulates.
	Regarding Claim 46, Monroy-Guzman discloses a method for preparing titanium molybdate gel comprising precipitating titanium molybdate gel where the titanium molybdate gel is crushed in a mortar before being loaded into column as a generator (see Page 12) but does not specifically disclose wet milling.  
Fukushima discloses a method for preparing gel compositions where wet milling is used instead of manual grinding in a mortar for mass production (see [0018]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method to prepare the titanium molybdate gel as disclosed in Monroy-Guzman, Jonsson, and Evans where the precipitate is wet milling is used instead of a manual grinding in a mortar as disclosed by Fukushima to mass produce the product.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        10/1/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        10/3/2022